Exhibit 99.4 OF Air Holdings Corp. and Subsidiaries Consolidated Financial Statements with Report of Independent Auditors March 31, 2011 and 2010 OF Air Holdings Corp. and Subsidiaries Index March 31, 2011 and 2010 Page(s) Report of Independent Auditors 1 Consolidated Financial Statements Balance Sheets 2 Statements of Operations 3 Statements of Preferred Stock and Stockholders’ Deficit 4 Statements of Cash Flows 5 Notes to Financial Statements 6-25 Report of Independent Auditors To the Board of Directors of OF Air Holdings Corp.: In our opinion, the accompanying consolidated balance sheets and the related consolidated statements of operations, preferred stock and stockholders’ deficit, and cash flows present fairly, in all material respects, the financial position of OF Air Holdings Corp. and its subsidiaries at March31, 2011 and 2010 and the results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the consolidated financial statements, the Company is not currently in compliance with required covenants related to certain of the Company’s term loans and its revolving line of credit.This raises substantial doubt about the Company’s ability to continue as a going concern.Management’s plan to address this is also described in Note 1.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. As discussed in Note 2, the financial statements for the year ended March31, 2010 have been restated to correct an error. As discussed in Note 16, on June 1, 2011, an agreement of sale was entered into by the Company. /s/ PRICEWATERHOUSECOOPERS LLP July26, 2011 OF Air Holdings Corp. and Subsidiaries Consolidated Balance Sheets March 31, 2011 and 2010 (Restated) Current assets Cash and cash equivalents $ $ Accounts receivable, net of allowances of $63,577,604 and $51,829,198 Inventories, net Prepaid and other Debt issue costs, net of amortization of $5,550,636 and $3,969,943 Deferred tax assets Assets held for sale Total current assets Property and equipment Aircraft equipment Aircraft under capital lease Rotables Buildings and improvements Other equipment Accumulated depreciation ) ) Property and equipment, net Other assets Intangibles, net of amortization of $19,157,817 and $16,343,359 Goodwill Total assets $ $ Liabilities, Preferred Stock and Stockholders' Deficit Current liabilities Current portion of long-term debt $ $ Short term borrowings - Accounts payable Accrued liabilities Capital lease obligation, current Total current liabilities Long-term debt, net of current portion - - Deferred rent Deferred income taxes Other Total liabilities Commitments and contingencies (Note 11) Senior Series A preferred stock; $.01 par value; 15,000 shares authorized, 7,000 and 7,000 issued and outstanding, respectively Senior preferred stock; $.01 par value; 18,000 shares authorized, 17,850 and 17,850 issued and outstanding, respectively Series A preferred stock; $.01 par value; 100,000 shares authorized, 80,981 and 80,981 issued and outstanding, respectively Stockholders' deficit Common stock, $.01 par value; 2,500,000 shares authorized, 2,274,831 and 2,274,831 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost, 384,283 and 383,699 shares, respectively ) ) Total stockholders' deficit ) ) Total liabilities, preferred stock, and stockholders' deficit $ $ 2 OF Air Holdings Corp. and Subsidiaries Consolidated Statements of Operations Years Ended March 31, 2011 and 2010 (Restated) Revenues Flight revenue $ $ Parts and maintenance Total revenue Direct expenses Direct cost of operations Salaries, overtime and benefits Depreciation and amortization Amortization of intangibles Loss on contract termination - Loss on sale of inventory - Impairment on assets held for sale Total direct expenses Operating income General and administrative expenses Income from operations Other expense Loss (gain) on sale of assets ) Interest expense Other expense Total other expense Net loss before income taxes ) ) Income tax expense (benefit) ) Net loss $ ) $ ) 3 OF Air Holdings Corp. and Subsidiaries Consolidated Statements of Preferred Stock and Stockholders' Deficit Years Ended March 31, 2011 and 2010 Preferred Stock Preferred Stock Preferred Stock Additional Total Senior Series A Senior Series A Common Stock Paid-In Accumulated Treasury Stock Stockholders' Shares Amount Shares Amount Shares Amount Shares Amount Capital Deficit Shares Amount Equity Balance at March 31, 2009 (As Restated) $ ) $ ) $ ) Issuance of senior series A preferred stock - Purchase of treasury stock - ) ) Preferred stock dividend - ) - - ) Net loss (As Restated) - ) - - ) Balance at March 31, 2010 (As Restated) Purchase of treasury stock - ) ) Preferred stock dividend - ) - - ) Net loss - ) - - ) Balance at March 31, 2011 $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 OF Air Holdings Corp. and Subsidiaries Consolidated Statements of Cash Flows Years Ended March 31, 2011 and 2010 (Restated) Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net income to net cash provided by operating activities, net of acquisition Depreciation and amortization Amortization of intangibles Loss on contract termination - Loss on assets held for sale Amortization of debt issue costs Loss (gain) on sale of assets ) Increase in PIK interest Deferred tax expense (benefit) ) Changes in assets and liabilities, net of acquisition Accounts receivable ) Inventories ) Prepaid and other ) Accounts payable ) Deferred revenue Accrued liabilities and other ) Other assets ) ) Net cash provided by operations Cash flows from investing activities Capital expenditures ) ) Proceeds from asset dispositions Net cash used in investing activities ) ) Cash flows from financing activities Borrowings on line of credit Payments on line of credit ) ) Borrowings on short-term debt - Debt acquisition costs ) ) Payments on long-term debt ) ) Payments on capital lease obligations ) ) Purchase of treasury stock ) ) Issuance of senior series A preferred stock - Proceeds from long-term debt - Payments on short-term debt ) - Net cash used in financing activities ) ) Net increase (decrease) in cash ) Cash and cash equivalents Beginning of year End of year $ $ Supplemental disclosure of cash flow information Interest paid $ $ Taxes paid Receivable on sale of inventory - Noncash investing activities Receivable on disposal of aircraft - Receivable on disposal of equipment - Aircraft under capital lease - Disposal of capital lease assets - Noncash financing activities Termination of capital leases $ $ - Capital lease additions - Obligation to seller - Debt acquisition costs ) 5 OF Air Holdings Corp. and Subsidiaries Notes to Consolidated Financial Statements March 31, 2011 and 2010 1. Going Concern The accompanying financial statements have been prepared on a going-concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business.The Company has incurred significant losses before taxes from operations.As of March 31, 2011, the Company has $181.4 million in debt outstanding.This includes $41.0 million which is due in fiscal 2012 including $3.7 million under the Company’s $10.0 million revolving line of credit (“2010 Revolver”) and $7.7 million under the 2010 Term Loan A ("2010 Term Loan A") which matured on June 29, 2011 and $28.6 million in current year payments due on the Company’s 2010 Term Loan B ("2010 Term Loan B").The 2010 Revolver was utilized to fund working capital needs and is a component of the Company’s working capital and cash management system.The Company was unable to pay the full amount outstanding under the 2010 Term Loan A at the maturity date. The Company's 2010 Revolver and 2010 Term Loan A were due on June 29, 2011 and June 30, 2011, respectively. The amounts were not paid when due and as a result the Company’s lender has issued a Reservation of Rights letter to the Company noting it is in default and that the lender is considering its options while maintaining all of their current rights and remedies.The Company's Subordinated Debt and Capital Lease Obligations include cross defaults which default those agreements if other borrowings including the Senior Debt are in default. This results in those obligations being in default and as a result are classified as current obligations. The Company is currently considering its options with respect to the default conditions associated with their obligations referred to above. Management of the Company believes the pending sale of the Company as described in Note 16 will provide the liquidity necessary to satisfy the requirements of their obligations and remove the default conditions. Additionally, management of the Company has also been actively working with their current lenders with respect to their options under their obligations such as a possible extension or refinancing of the amounts due under their obligations. There is no assurance as to the completion of the sale or the Company's ability to refinance or extend their obligations. Accordingly, this raises substantial doubt about the entity's ability to continue as a going concern. The financial statements do not include any adjustments relating to recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should the Company be unable to continue in existence. 6 OF Air Holdings Corp. and Subsidiaries Notes to Consolidated Financial Statements March 31, 2011 and 2010 2. Restatement - Accounting for Leases The Company has restated certain of their operating leases related to aircraft in their fleet that should have been classified as capital leases based upon certain provisions included in the agreements. Specifically, the leases have events of default including material adverse change and cross default provisions which are not objectively determinable or do not represent pre-defined criteria at the inception of the lease.As a result, the maximum consideration the Company could be required to pay the lessor in the event of a default is included in the lease payments for lease classification purposes at the inception of the lease.For these leases, this amount usually approximates or exceeds the cost of the aircraft at the inception of the lease and results in capital lease classification. The measurement of the amount recorded for the capital lease obligation is based upon the rent payments specified in the respective leases discounted using the Company's incremental borrowing rate at the inception of the lease.The corresponding leased asset is depreciated over the term of the lease. The amounts recorded as rental expense including the impact of straight line rents and the deferred gain of $4.6 million from the sale leaseback of aircraft in periods prior to April 1, 2009 were also reversed from accrued liabilities, deferred rent and other liabilities.The Company also revised the presentation of their tax accounts to take into account the temporary differences created to reflect the capital lease obligation and assets for financial reporting purposes.This had no net impact on the Company's tax provision as the Company has a full valuation allowance in place for all periods presented. The Company's Term Loans, Revolver, and Subordinated Debt contain default provisions which do not allow for capital leases. This results in a default condition existing at the balance sheet date for both years presented. As the Company has not obtained a waiver for the condition, the Company's obligations are subject to being called by the lender and as a result are reflected as current obligations. Related debt acquisition costs are also classified as current. The Company recorded the following adjustments to their March 31, 2010 accounts to reflect the correction of the error from the previous periods. 7 OF Air Holdings Corp. and Subsidiaries Notes to Consolidated Financial Statements March 31, 2011 and 2010 March 31, 2010 Balance Sheet Restatement As Reported Items As Restated Assets Current assets Property and equipment Aircraft equipment - Capital lease asset - Rotables - Buildings and improvements - Other equipment - Accumulated depreciation ) ) ) Property and equipment, net Other assets - Debt issue costs, net of amortization of $3,969,943 ) - Intangibles, net of amortization of $16,343,359 - Goodwill - Total assets Liabilities Current portion of long-term debt Accounts payable - Accrued liabilities ) Capital Lease Obligation, current - Total current liabilities Long-term debt, net of current portion ) - Deferred rent Deferred income taxes - Other ) Total liabilities Stockholders' equity Preferred, common and treasury stock - Additional paid-in capital - Accumulated deficit ) ) ) Total stockholders' equity ) ) ) Total liabilities and stockholders' equity 8 OF Air Holdings Corp. and Subsidiaries Notes to Consolidated Financial Statements March 31, 2011 and 2010 Restatement As Reported Items As Restated Revenues - Direct Expenses Direct Cost of Operations ) Salaries, overtime & benefits - Depreciation and amortization Amortization of intangibles - Loss on Contract Termination - - - Loss on Sale of Inventory - Impairment of intangibles - - - Impairment of goodwill - - - Loss on Asset Held for Sale - Total direct expenses ) G&A Expenses - Income from operations Other Expense Loss on Sale of Assets - Interest Expense Installment Income - - - Other expense - Total other expense Net loss before income taxes ) ) ) Income Tax Expense (Benefit) - Loss on Debt Extinguishment - - - Net Loss ) ) ) The Company also adjusted their accumulated deficit as of March 31, 2009 by $3,304,599.This reflects the cumulative adjustment for all periods prior to April 1, 2009 on a net of tax basis for the affected capital leases. The Company also corrected the presentation in the statement of cash flows for 2010 to reflect the reduction in the capital lease obligations as a financing cash outflow of $6,775,469, rather than as a component of operating cash flows. 3. Basis of Presentation and Business Description Basis of Presentation The accompanying consolidated financial statements include the accounts of OF Air Holdings Corp. (“OF Air” or the “Company”) and its wholly-owned subsidiaries Kestrel Acquisition Corp. (“KAC”), Omniflight, Inc. (“OI”) and Omniflight Helicopters, Inc. (“OHI”).The Company has numerous OHI subsidiaries, including Native Air Services, Inc. (“NAS”), Native American Air Ambulance, Inc. (“NAAA” or “Native Air”) and Enchantment Aviation, Inc. (“Enchantment” or “Southwest Medevac”).Additionally, Native American Air Ambulance LLC, which is 49% owned by the Company has been consolidated in the accounts of OF Air due to the degree of control exercised by the Company. During fiscal 2011, the Company merged KAC and OI into OF Air to consolidate the number of legal entities. This had no impact on the Company's accounts. 9 OF Air Holdings Corp. and Subsidiaries Notes to Consolidated Financial Statements March 31, 2011 and 2010 Business The Company provides emergency healthcare and air medical transportation services to hospitals, medical centers, and other agencies throughout the United States. Formation of Business OF Air was formed on August 31, 2005 by affiliates of Wind Point Partners LLP, a private equity firm, for the purpose of acquiring all the outstanding stock of KAC (the parent company of OHI).On October 31, 2005, all of the outstanding common stock of KAC was purchased by OF Air for a total purchase price of $196.1 million, net of debt assumed, of $9.8 million. Sale of Flying A On May 15, 2009, the Company sold the outstanding stock of Flying A for a total of $450,000 resulting in a gain of $122,000, not including selling costs.The Flying A was originally purchased as part of the Southwest Medevac (“SWME”) stock acquisition on July 20, 2007. 4. Summary of Significant Accounting Policies Principles of Consolidation The consolidated financial statements include the accounts of the Company and its subsidiaries.All significant intercompany transactions and balances have been eliminated in consolidation. Cash Equivalents Cash equivalents are liquid investments that have original maturities of three months or less. Concentration of Cash on Deposit and Uninsured Cash Balances In the normal course of business, the Company maintains bank balances in excess of federally insured limits.The Company has not experienced any losses in such accounts and believes it is not exposed to any significant credit risk to cash. Revenue and Accounts Receivable Fixed fee revenue under the Company’s operating agreements with hospitals is recognized ratably on a monthly basis over the terms of the agreements.Revenue relating to air operations and medical transport services is recognized upon completion of the services.Revenue and accounts receivable are presented net of allowances for contracted discounts and uncompensated care based upon payer mix, payer reimbursement schedules and historical collection experience.Estimates of contractual allowances and uncollectible receivables are initially determined based on historical collection rates and adjusted periodically based on actual collections. Trade receivables are generally due within 30 days.Receivables due from patients and third-party payor companies at March 31, 2011 and 2010, before allowances, were $85.4 million and $73.6 million.Allowances have historically been within management’s expectations.Laws and regulations governing the Medicare and Medicaid programs are complex and subject to interpretation.The Company believes that it is in compliance with all applicable laws and regulations. Property and Equipment Property and equipment are recorded at cost.All maintenance and repairs, including scheduled aircraft component overhauls and replacements, are expensed when incurred.Major modifications and costs incurred to place aircraft in service are capitalized.Improvements to leased helicopters are included in rotables in the accompanying financial statements.Depreciation is recorded using the straight-line method taking into consideration estimated values that will be realized upon sale or other disposition over the following estimated useful lives: 10 OF Air Holdings Corp. and Subsidiaries Notes to Consolidated Financial Statements March 31, 2011 and 2010 Aircraft and other equipment 7 to 11.5 years Rotables 6 years Buildings and improvements 5 to 15 years Other equipment 3 to 7 years Improvements to leased property and equipment are amortized using the straight-line method over the shorter of the remaining lease period or useful life of the improvements.The original cost of rotables is capitalized and depreciated over a 6 year life.Overhauls of aircraft and aircraft parts that extend the useful life are capitalized and depreciated over a 6 year life. Capital Leases Leases meeting certain capital lease criteria are capitalized and the present value of the related lease payments is recorded as a liability.Assets under capital leases are capitalized using the Company’s incremental borrowing rate at the inception of the lease.Depreciation of capitalized leased assets is computed on the straight-line method over the lease term. Inventories Inventories consist primarily of medical supplies used in flight operations.Inventories are stated at the lower of cost (determined on an average cost basis) or market.The Company provides reserves against inventories it believes to be slow moving or obsolete to state inventories at estimated net realizable value. Long-lived Assets The Company evaluates its long-lived assets in accordance with ASC 360, Property, Plant and Equipment, which requires reviewing long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Recoverability of these assets is measured by comparison of their carrying amounts to future undiscounted cash flows that the assets are expected to generate.If long-lived assets are considered to be impaired, the impairment to be recognized equals the amount by which the carrying value of the asset exceeds its fair value and is recorded in the period the determination was made. Assets to be disposed of are reported at the lower of the carrying amount or fair value less estimated selling costs. Goodwill Goodwill is the excess of the purchase price paid over the fair value of net assets of businesses acquired.Goodwill is not amortized, but is tested for impairment on an annual basis, or more frequently as impairment indicators arise.Impairment tests, which involve the use of estimates related to the fair market value of the business operations with which goodwill is associated, are performed annually at the end of the Company’s fiscal year (See Note 7). 11 OF Air Holdings Corp. and Subsidiaries Notes to Consolidated Financial Statements March 31, 2011 and 2010 Intangible Assets and Noncompetition Agreements Intangible assets consist of trade names and independent and traditional customer relationships.The trade names have been determined to have an indefinite useful life.Intangible assets that are determined to have indefinite useful lives are not amortized, but are evaluated annually for impairment.Intangible assets with indefinite lives are also evaluated annually to determine whether events and circumstances continue to support an indefinite useful life.Assets with finite lives are subject to amortization over the useful lives of the assets.The useful lives have been determined based on the period over which the assets are expected to generate future cash flows.The independent and traditional customer relationships are being amortized on a straight line basis over the estimated average life of 5 years and 15 years, respectively.The trade names are deemed to have an indefinite life and, accordingly, are not being amortized, but are subject to impairment testing on an annual basis in accordance with ASC 350 Intangibles - Goodwill and Other (See Note 7). Debt Issue Costs Costs associated with debt issuances are capitalized and amortized to interest expense using the effective interest rate method over the terms of the related debt agreements.Previously capitalized costs related to debt instruments which have been modified significantly or settled are treated in accordance with ASC 470 Debt. Income Taxes The Company accounts for income taxes in accordance with ASC 740Income Taxes.ASC 740 requires an asset and liability approach, which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events, which have been recognized in the Company’s financial statements or tax returns.A valuation allowance is provided to offset any net deferred tax assets if, based upon the available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. Effective April 1, 2009, the Company adopted accounting for uncertain tax positions (ASC 740-10-25), which addresses the determination of whether tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements.The Company recognizes the tax benefits from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities.The tax benefits recognized from such a position are measured based on the largest benefit that has a greater than fifty percent likelihood of being realized upon settlement.To the extent that the expected tax outcome of these matters changes, such changes in estimates will impact the income tax provision in the period in which such determination is made.There was no impact as a result of the adoption of this standard. Maintenance and Periodic Inspections Maintenance and periodic inspections of aircraft and aircraft equipment that do not extend the aircraft’s useful life are expensed when incurred. Stock Based Compensation The Company accounts for stock based compensation under the provisions of ASC 718 Compensation - Stock Compensation.Under the provisions of ASC 718, stock-based compensation expense is recognized for all stock option awards granted based on the grant date fair value estimated in accordance with the provisions of ASC 718.The resulting compensation expense is recognized on a straight-line basis over the requisite service period.Compensation expense is recognized only for those options expected to vest, with forfeitures estimated based on historical experience and future expectations (See Note 10). 12 OF Air Holdings Corp. and Subsidiaries Notes to Consolidated Financial Statements March 31, 2011 and 2010 Fair Value of Financial Instruments The Company’s financial instruments consist primarily of cash equivalents, accounts receivable, other assets, accounts payable, accrued liabilities and debt instruments.The carrying amounts of financial instruments other than debt instruments are representative of their fair values due to their short maturities.Management estimates the fair value of their debt instruments by using current applicable rates for similar instruments.Management believes the current stated rates for their debt approximate market rates given their current credit spreads for variable debt and the rate of interest on their fixed rate instruments. Management believes the fair value of their debt approximates its carrying value. Reclassifications Certain amounts on the prior year cash flow statement have been reclassified to conform to the current presentation.The reclassifications had no effect on net assets or net income. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes.Actual results could differ significantly from those estimates. 5. Outsourcing of Maintenance and Sale of Inventory On January 1, 2010, the Company entered into an agreement with Heli-One American Support, LLC (“Heli-One”) to outsource its regionally performed helicopter fleet heavy maintenance, inventory management and record keeping.The Fleet Maintenance Support Agreement (“FMSA”) details the services to be provided by Heli-One for a period of 10 years (initial term of contract) under a Power by the Hour (“PBH”) arrangement for the materials management and record keeping, a labor rate for the maintenance services and a time and material rate for excluded services or upgrade items.In addition, on January 1, 2010, the Company sold its aircraft parts inventory, rotable pool and certain tooling and maintenance equipment to Heli-One for a purchase price of approximately $6.0 million under an Asset Purchase and Sale Agreement (“APA”).A loss of $2.8 was recorded on the sale. On April 29, 2011, the Company entered into a settlement agreement with Heli-One to terminate all services provided by Heli-One under the FMSA effective March 31, 2011 and resolve any outstanding matters under the APA and FMSA.The Company agreed to pay $2.0 million in settlement of all claims by Heli-One against the Company for all non-PBH rate services, material, and true-ups with respect to the FMSA through March 15, 2011. The Company had previously accrued $2.3 million related to these non-PBH services and recognized the difference between the settlement amount and the amount previously accrued as a reduction of the contract termination costs of $0.3 million.The loss on contract termination also included the write-off of the remaining deferred inventory charge of $0.6 million resulting from the original sale of inventory to Heli-One that was previously being amortized over the life of the contract. As part of the agreement the Company agreed to forgive outstanding accounts receivable due from Heli-One, resulting in a write-off of outstanding receivables totaling $0.4 million. The Company also agreed that no further billings for reimbursable expenses would be issued to Heli-One. Reimbursable expenses not yet billed totaled $0.3 million for parts that were paid for by the Company that should have been covered under the FMSA. Heli-One was also absolved from any future buy-out credits resulting from future obligations to perform services. This resulted in a liability $0.4 million being recorded as certain obligations became the Company's due to the waiver of buy-out credits owed by Heli-One. The Company also incurred other miscellaneous costs to terminate the contract of $0.1 million. Finally as part of the agreement, the Company agreed to payment of $2.0 million for complete and final settlement and termination of the FMSA. 13 OF Air Holdings Corp. and Subsidiaries Notes to Consolidated Financial Statements March 31, 2011 and 2010 There were additional terms of the settlement that did not have an accounting impact as a result of the contract termination.These items included the Company’s payment of PBH charges for the months of February and March 2011 totaling $2.5 million, which were accrued and accounted for as power by the hour maintenance costs. Both parties also agreed to a non-solicitation of employees through the period ended January 1, 2013. With respect to parts and components that were in the Company's possession, Heli-One agreed to replace all rental components with components of a minimum build standard that were lien-free, provide parts owed for specified heavy maintenance activities, and allow the Company to submit an offer to purchase the consignment stock held at the Company’s locations. The Company agreed and assigned future maintenance owed to the Company by a third party maintenance provider, Turbomeca, which the Company had previously incurred and paid as power by the hour maintenance costs. As part of the Heli-One settlement, the future maintenance to be provided to the Company was transferred to Heli-One. 6. Assets Held for Sale In March 2011, the Company made the decision to sell some of its ventilators.This medical equipment had a net book value of $131,000.Management of the Company reduced the carrying value of the ventilators to their estimated fair value of $55,000 as of March 31, 2011 and segregated them from assets in service.This resulted in a loss of $76,000.Management of the Company made the decision to sell these assets to standardize the type of ventilator used across all of the bases.Net proceeds from the sale of the ventilators will be applied towards the lease payments of new ventilators. In October 2009, the Company made the decision to sell six aircraft in their fleet, as well as some related inventory.These aircraft, and the related inventory, had a net book value of $2.4 million.Management of the Company reduced the carrying value of these aircraft, and the related inventory, to their estimated fair value of $0.8 million as of March 31, 2010 and has segregated them from assets in service.This resulted in a loss of $1.6 million.Management of the Company made the decision to sell these assets to move to a more efficient aircraft as well as to streamline the fixed wing fleet.Net proceeds of $0.8 million from the sale of these aircraft were used to reduce amounts due under the Company’s credit agreements and supplement working capital needs. On March 9, 2009, the Company made the decision to sell seven aircraft in their fleet.These aircraft had a net book value of $5.1 million.Management of the Company reduced the carrying value of these aircraft to their estimated fair value of $2.6 million as of March 31, 2009 and has segregated them from assets in service.This resulted in a loss of $2.5 million.Management of the Company made the decision to sell these assets to move to more efficient aircraft and eliminate excess capacity in their fleet.All seven of these aircraft were sold in fiscal 2010 for $2.3 million.Net proceeds from the sale of these aircraft were used to reduce amounts due under the Company’s credit agreements. 14 OF Air Holdings Corp. and Subsidiaries Notes to Consolidated Financial Statements March 31, 2011 and 2010 7. Goodwill and Intangible Assets The changes in the carrying amount of goodwill for the years ended March 31, 2011 and 2010 are as follows: Balance at March 31, 2009 $ Acquisition of Airlink Balance at March 31, 2010 and 2011 $ On June 16, 2008, the Company acquired all of the outstanding stock of Airlink for a purchase price of $1.0 million in cash and a deferred earn-out obligation to the seller.The Earn-Out Payment (“Earn-Out Payment”) minimum was $600,000 and the maximum was $2.5 million.In fiscal 2009, the minimum Earn-Out Payment was recorded at net present value on the purchase date and in fiscal 2010 an additional $1.9 million in accrued liabilities and goodwill was recorded for the final Earn-Out Payment as a result of the base’s performance for the specified earn-out period.The Earn-Out Payment at March 31, 2011 and 2010 totaled $2.5 million, and is included in accrued liabilities. Intangible assets consisted of the following: Independent Customer Lists Traditional Customer List Trade Names Total Balance at March 31, 2009 $ Amortization ) ) - ) Balance at March 31, 2010 Amortization ) ) - ) Balance at March 31, 2011 $ In fiscal 2011 and 2010, the Company performed an analysis of goodwill and other intangible assets, the results of which required no additional impairment charge. Amortization of intangible assets totaled $2.8 million and $3.5 million for the years ended March 31, 2011 and 2010, respectively.Based on the current carrying amount of intangible assets subject to amortization, the estimated amortization expense for each of the succeeding five years is as follows: Fiscal Year $ Thereafter $ 15 OF Air Holdings Corp. and Subsidiaries Notes to Consolidated Financial Statements March 31, 2011 and 2010 8. Long-term Debt and Line of Credit Credit Facility On September 13, 2006, the Company exchanged the balance of the Subordinated PIK Promissory Notes from its majority shareholder of $150,773, the fee of $180,000 for the additional guarantees of the Company’s debt, and the accrued interest through September 12, 2006, for a new Subordinated PIK Promissory Note from its majority shareholder with a principal balance of $353,356, which bears interest of 16% compounded annually beginning December 31, 2006. On July 20, 2007, in connection with the Southwest Medevac acquisition, the Company entered into a second amended and restated credit facility of $98.0 million (“2007 Facility”) with a financial institution which amended the prior debt facility.The 2007 Facility provides for a $15.0 million revolving line of credit (“2007 Revolver”) and two term loan commitments of $21.0 million (“2007 Term Loan A”) and $62.0 million (“2007 Term Loan B”).The borrowing availability under the 2007 Revolver is equal to the lesser of $15.0 million or the trailing twelve month EBITDA calculation times the maximum leverage ratio minus total debt.The 2007 Term Loans are repaid under amortization schedules through June 30, 2011 and September 30, 2012. The 2007 Facility required the Company to maintain certain financial covenants. On July 20, 2007, in connection with the Southwest Medevac acquisition, the Company entered into a subordinated note purchase agreement with two entities for the sale of $6.0 million of 14% Senior Subordinated Notes (“Subordinated Debt”) due on March 31, 2013.The Subordinated Debt bears interest at 14% with 11% payable in quarterly installments and the remaining 3%, at the option of the Company, can be paid or added quarterly to the principal amount of the notes. On May 8, 2008, the Company entered into a Subordinated PIK Promissory Note for $150,000 in exchange for a debt guaranty of $7.0 million from its majority shareholder.The note bears interest of 16% compounded annually beginning on January 1, 2009.The note is due and payable on the earlier of the payment in full of the 2010 Facility or March 31, 2013. On May 30, 2008, the Company entered into a third amendment and waiver to the second amended and restated credit agreement of $91.3 million (“2008 Facility”) with a financial institution which amended the 2007 Facility.The 2008 Facility provides for a $15.0 million revolving line of credit (“2008 Revolver”) and two term loan commitments of $17.6 million (“2008 Term Loan A”) and $58.7 million (“2008 Term Loan B”).The borrowing availability under the 2008 Revolver is equal to the lesser of $15.0 million or the trailing twelve month EBITDA calculation times the maximum leverage ratio minus total debt.The 2008 Term Loans are repaid under amortization schedules through June 30, 2011 and September 30, 2012. On May 30, 2008, the Company entered into an amendment to the Subordinated Debt.The Subordinated Debt of $60.9 million is due on March 31, 2013 and now bears interest at 15.75% with 11% payable in quarterly installments and the remaining 4.75%, at the option of the Company, can be paid or added quarterly to the principal amount of the notes.The Deferred Interest Notes ("Deferred Interest Notes") resulted from the amended and restated Subordinated Debt agreement on September 13, 2006, total $7.3 million, and are due on March 31, 2013.The Deferred Interest Notes bear interest at 17.75% payable in quarterly installments as an addition to the principal amount of the notes. On May 30, 2008, the Company entered into a Subordinated PIK Promissory Note of $4.0 million with its majority stockholder.The note bears interest of 18% compounded annually beginning January 1, 2009.The note is due and payable on the earlier to occur of payment in full of the 2010 Facility or March 31, 2013. 16 OF Air Holdings Corp. and Subsidiaries Notes to Consolidated Financial Statements March 31, 2011 and 2010 On May 4, 2009, the Company entered into a fifth amendment and limited waiver to second amended and restated credit agreement of $93.0 million (“2009 Facility”) with a financial institution which amended the 2008 Facility.The 2009 Facility provides for a $15.0 million revolving line of credit and three term loan commitments of $14.7 million (“2009 Term Loan A”), $58.3 million (“2009 Term Loan B”) and $5.0 million (“2009 Term Loan C”).The borrowing availability under the 2009 Revolver is equal to the lesser of $15 million or the trailing twelve month EBITDA calculation times the maximum leverage ratio minus total debt.The 2009 Revolver was due October 31, 2010 and the 2009 Term Loan A and B were to be repaid under amortization schedules through June 30, 2011 and September 30, 2012, respectively.The 2009 Term Loan C is to be repaid on the later of September 30, 2012 or the date on which the 2009 Revolver, 2009 Term Loan A and 2009 Term Loan B have been paid in full.The 2009 Revolver, 2009 Term Loan A and B bear interest at Prime plus 8.00%, or at the option of the Company, LIBOR plus 8.00%, of which 6.00% is payable in cash and 2.00% is payable in kind and added to the principal balance on the quarterly interest dates.The payable in kind interest is only applicable in the event the senior leverage ratio exceeds specified maximums after June 30, 2009.Under the 2009 Revolver, 2009 Term A and 2009 Term B, the Prime rate has an interest floor of 5% and the LIBOR rate has an interest rate floor of 3%.The 2009 Term Loan C bears interest at 14.00% and is payable in kind and added to the principal balance on the quarterly interest dates.The interest rates are adjusted monthly based on the Company’s leverage ratio. On May 4, 2009, the Company entered into an amendment to the Subordinated Debt.The cash interest payable on March 1, 2009 was rolled into a 2009 Deferred Interest Note (“2009 Deferred Interest Notes”).The Subordinated Debt of $66.3 million is due on March 31, 2013 and bears interest at 15.75% payable in quarterly installments as an addition to the principal of the debt until such time as certain events take place or December 1, 2010, at which time the interest will revert to 11.00% payable in quarterly installments and the remaining 4.75%, at the option of the Company can be paid or added quarterly to the principal amount of the notes.The 2009 Deferred Interest Notes of $8.6 million on March 31, 2009 are due March 31, 2013 and bear interest at 17.75% payable in quarterly installments as an addition to the principal amount of the notes.The 2009 Deferred Interest Notes of $1.7 million are due March 31, 2013 and bear interest at 15.75% payable in quarterly installments as an addition to the principal amount of the notes. In December 2009, the Company amended its covenants to change its main covenant to a covenant based on operating cash flow. On November 12, 2010, the Company entered into an eleventh amendment and limited waiver to second amended and restated credit agreement of $79.1 million (“2010 Facility”) with a financial institution which amended the 2009 Facility.The 2010 Facility provides for a $10 million revolving line of credit and three term loan commitments of $9.6 million 2010 Term Loan A, $53.5 million 2010 Term Loan B and $6.1 million (“2010 Term Loan C”).The borrowing availability under the 2010 Revolver is equal to the lesser of $10 million or the trailing twelve month EBITDA calculation times the maximum leverage ratio minus total debt.The 2010 Revolver was due on June 29, 2011 and Term Loan A and B are repaid under amortization schedules through June 30, 2011 and September 30, 2012, respectively.The 2010 Term Loan C is to be repaid on the later of September 30, 2012 or the date on which the 2010 Revolver, 2010 Term Loan A and 2010 Term Loan B have been paid in full.The 2010 Revolver, 2010 Term Loan A and B bear interest at Prime plus 8.00% or at the option of the Company, LIBOR plus 8.00%, of which 6.00% is payable in cash and 2.00% is payable in kind and added to the principal balance on the quarterly interest dates. 17 OF Air Holdings Corp. and Subsidiaries Notes to Consolidated Financial Statements March 31, 2011 and 2010 The payable in kind interest is only applicable in the event the senior leverage ratio exceeds specified maximums.Under the 2010 Revolver, 2010 Term Loan A and 2010 Term Loan B, the Prime rate has an interest floor of 5% and LIBOR rate has an interest floor of 3%.The Term Loan C bears interest at 14.00% and is payable in kind and added to the principal balance on the quarterly interest dates.At March 31, 2011, the interest rates on the 2010 Revolver, 2010 Term Loan A, 2010 Term Loan B and 2010 Term Loan C were 10.40%, 9.10%, 9.04% and 14.00%, respectively.The interest rates are adjusted monthly based on the Company’s leverage ratio. The Company currently has $0.7 million in letters of credit currently outstanding under its 2010 Revolver.The letters of credit secure corporate credit cards and one aircraft lease. Long-term debt consisted of the following at March 31, 2011 and 2010:\ Restated Term loans $ $ Revolver Subordinated debt Loans payable Subordinated PIK promissory note to majority stockholder of OF Air Less:Current portion Long-term debt, net of current portion $
